       Case 4:18-cv-00005-BMM Document 224 Filed 10/06/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 ROGER N.M. ONDOUA,
                                                        CV-18-05-GF-BMM-JTJ
                           Plaintiff,

       vs.                                                        ORDER

 MONTANA STATE UNIVERSITY, et
 al,

                           Defendants.




      Plaintiff Roger N. Ondoua filed a Complaint against Defendants Montana

State University, Charles Boyer, Barry Jacobsen, Deborah Barkley, Brandi Clark,

Shana Wold, Gadi Reddy, Julie Orcutt, Shad Chrisman, Julie Prewett, and John

Does 1−5. Doc. 1. Defendants filed a Motion to Strike Plaintiff’s Statement of

Disputed Facts. Doc. 122. Defendants ask this Court to do the following: (1)

strike Plaintiff’s statement of disputed facts (Doc. 117) and supporting exhibits

(Doc. 118); (2) deem the facts set forth in Defendants’ Joint Statement of

Undisputed Facts (Doc. 87) undisputed for the purposes of summary judgment;

and (3) rule on Defendants’ motions for summary judgment (Doc. 77, 79, 81, 83,

85). Id. at 1−2.



                                             1
        Case 4:18-cv-00005-BMM Document 224 Filed 10/06/20 Page 2 of 3



       Defendants cite a variety of Plaintiff’s conduct as grounds for their motion.

For example. Defendants claim Plaintiff filed a statement of disputed facts that was

grossly deficient and sixteen days late. Doc. 123 at 1−2. Defendants claim that

Plaintiff has a history of late night, last minute filings and discovery requests. Id.

at 5−9. Defendants also claim Plaintiff filed a bloated preliminary pretrial

statement of 176 pages that contained duplicative and meritless allegations.

Id. at 7.

       Plaintiff airs his own grievances. Doc. 126. Plaintiff claims that

Defendants’ failure promptly to provide various documents in the proper digital

format caused many of the filing and discovery delays. Id. at 2. Plaintiff also

claims that Defendants’ excessively burdensome document production caused the

discovery delays. Id.

       Much of this motion proves moot. This Court held a hearing on September

25, 2020, to resolve Defendants’ motions for summary judgment. Doc. 217. This

Court dismissed many of Plaintiff’s claims and several defendants. Nonetheless,

the remainder of this motion asks this Court to strike Plaintiff’s statement of

disputed facts (Doc. 117) and supporting exhibits (Doc. 118).

       Both parties have conducted themselves in a manner that has been less than

laudatory. Discovery has led to nearly 20,000 pages of documents. The statement

of disputed facts included 2,000 pages of exhibits and ballooned until it became

                                              2
       Case 4:18-cv-00005-BMM Document 224 Filed 10/06/20 Page 3 of 3



too large for the CM/ECF to process. Doc. 123 at 6; Doc. 126 at 3. This Court

declines to wade into the relitigation of several years of discovery and filing

disputes. The Magistrate Judge has held several hearings to resolve the numerous

discovery disputes. This Court made clear at oral argument that, unless the parties

settle, this dispute will be going to trail. This Court set a trial date for January 11,

2021. Both parties will be given a fair opportunity at trial to present their cases to

the jury.

                                        ORDER

      Accordingly, IT IS ORDERED that Defendants’ Motion to Strike

Plaintiff’s Statement of Disputed Facts (Doc. 122) is DENIED.



      Dated this 6th day of October, 2020.




                                               3
